Citation Nr: 0619430	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-24 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  He is a Vietnam veteran.

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for diabetes mellitus, type 
II, to include as being due to exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for diabetes 
mellitus, type II, to include as being the result of exposure 
to herbicides.  Thus, a remand to the RO is required in order 
to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The veteran is seeking service connection for diabetes 
mellitus, type II, to include as being due to exposure to 
herbicides.  He has asserted that as a Vietnam veteran, 
service connection for diabetes mellitus type II should be 
granted based on a presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  The pivotal issue in this case is 
whether the veteran has service in the Republic of Vietnam as 
defined by the regulation.  The regulation defines "service 
in the Republic of Vietnam" as follows:
 
"Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).

The veteran's DD Form 214N indicates he was awarded a Vietnam 
Service Medal and a Vietnam Campaign Medal.  The veteran's 
duty of assignment was aboard the USS Kansas City and the USS 
Norton Sound.  His personal service records included an 
Enlisted Performance Record aboard the two ships which 
reflect the veteran's time and performance upon the ships.

The veteran explained in his October 2002 personal statement 
that while aboard the USS Kansas City, the ship docked in Da 
Nang, Vietnam.  He stated that while the ship was docked, he 
went on land to an Army supply center to purchase an electric 
eraser.

In July 1997, the General Counsel of VA interpreted the 
regulations as indicating that service on a deep-water naval 
vessel in the waters offshore of the Republic of Vietnam did 
not constitute service in the Republic of Vietnam for the 
purposes of 38 U.S.C.A. § 101(29)(A).  The regulatory 
definition in 38 C.F.R. § 3.307(a)(6)(iii), which permits 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic, requires that an individual actually have been 
present within the boundaries of the Republic to be 
considered to have served there, through the inclusion of the 
requirement for duty or visitation in the Republic.  
VAOPGCPREC 27-97.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.24(e), Verifying Service 
for Claims Involving Exposure to Herbicide Agents, provides 
as follows:

A veteran must have actually served on land within 
the Republic of Vietnam to qualify for the 
presumption of exposure to herbicides.  38 C.F.R. § 
3.307(a)(6).  The fact that a veteran has been 
awarded the Vietnam Service Medal does not prove 
that he or she was "in country."  Service members 
who were stationed on ships offshore, but never set 
foot in country, were sometimes awarded the Vietnam 
Service Medal.

If a veteran claims service connection for exposure 
to herbicide agents, and alleges service on a ship 
in the waters offshore of Vietnam, review the 
record for evidence that the ship was in the waters 
off Vietnam and that the veteran's service involved 
duty or visitation on land.  If the veteran cannot 
produce evidence of this, request verification from 
the service department.  Contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) only 
after the veteran and service department have been 
unable to determine such service.

While it is plausible the USS Kansas City served in the 
waters offshore the Republic of Vietnam and the veteran set 
foot in Vietnam, there is no probative evidence in the claims 
file that verifies the veteran actually visited within the 
country.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Contact the National Archives and 
Records Administration (NARA) and the 
Department of Navy, and request ship logs 
for the USS Kansas City for the period 
between June 1969 to March 1973.

2.  Contact the NARA and request unit 
history and Operational Reports - Lessons 
Learned (OR-LLS) for the units the veteran 
was assigned to in Vietnam from June 1969 
to March 1973.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


